EXHIBIT 10.22

ALLIQUA, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT


1. Award of Restricted Stock Units.  Pursuant to this restricted stock unit
award agreement (this “Agreement”), Alliqua, Inc., a Florida corporation (the
“Company”), hereby grants to


                  James Sapirstein                 
(the “Grantee”)


an award of three million ninety-five thousand four hundred sixty-nine
(3,095,469) restricted stock units (the “Awarded Units”) which may be converted
into the number of shares of common stock of the Company, par value $0.0001 per
share (the “Common Stock”) equal to the number of restricted stock units,
subject to the terms and conditions of this Agreement.  The “Date of Grant” of
this award of the Awarded Units is November 8, 2012.  Each Awarded Unit shall be
a notional share of Common Stock, with the value of each Awarded Unit being
equal to the fair market value of a share of Common Stock at any time.


2. Vesting; Time of Delivery of Shares.  Awarded Units which have become vested
pursuant to the terms of this Section 2 are collectively referred to herein as
“Vested RSUs.”  All other Awarded Units are collectively referred to herein as
“Unvested RSUs.”


a.           Except as specifically provided in this Agreement, the Awarded
Units shall be vested as follows, provided that the applicable vesting
conditions are satisfied on or before the third (3rd) anniversary of the Date of
Grant:


i.           Fifty percent (50%) of the total Awarded Units (rounded down) shall
vest upon the Company’s achievement of a market capitalization in excess of
fifty million dollars ($50,000,000) as reported by Bloomberg, L.P. (or, if the
shares of Common Stock are not Publicly Traded (as defined below), then the
market capitalization as determined by the Board of Directors of the Company
(the “Board”) in good faith) and become Vested RSUs, provided the Grantee is
providing services (as an employee, outside director, or contractor) to the
Company or a majority-owned subsidiary of the Company on that date.


ii.           An additional twenty-five percent (25%) of the total Awarded Units
(rounded down) shall vest upon the Company’s achievement of a market
capitalization in excess of one hundred million dollars ($100,000,000) as
reported by Bloomberg, L.P. (or, if the shares of Common Stock are not Publicly
Traded (as defined below), then the market capitalization as determined by the
Board in good faith) and become Vested RSUs, provided the Grantee is providing
services (as an employee, outside director, or contractor) to the Company or a
majority-owned subsidiary of the Company on that date.


iii.           The remaining twenty-five percent (25%) of the total Awarded
Units shall vest upon the Company’s achievement of a market capitalization in
excess of two hundred million dollars ($200,000,000) as reported by Bloomberg,
L.P. (or, if the shares of Common Stock are not Publicly Traded (as defined
below), then the market capitalization as determined by the Board in good faith)
and become Vested RSUs, provided the Grantee is providing services (as an
employee, outside director, or contractor) to the Company or a majority-owned
subsidiary of the Company on that date.
 
 
- 1 -

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, upon (i) the occurrence of a Change in Control
(as defined below), or (ii) the Grantee’s termination of service by the Company
without Cause (as defined below) or by the Grantee for Good Reason (as defined
below), then immediately on the effective date of such Change in Control or the
date of such termination of service, as applicable, all Unvested RSUs shall
immediately become Vested RSUs.


b.           Subject to the provisions of this Agreement and except as otherwise
provided herein, within five (5) business days after the vesting of such Awarded
Units, the Company shall convert the Vested RSUs into the number of whole shares
of Common Stock equal to the number of Vested RSUs and shall deliver to the
Grantee or the Grantee’s personal representative a number of shares of Common
Stock equal to the number of Vested RSUs credited to the
Grantee.  Notwithstanding anything herein to the contrary, in the event the
Awarded Units become Vested RSUs as a result of a termination of the Grantee’s
service by the Company without Cause (as defined below) or by the Grantee for
Good Reason (as defined below), the Company shall convert the Vested RSUs into
shares of Common Stock within ten (10) days following the date the Release (as
defined below) becomes effective; provided that, if the time period provided to
the Grantee to execute and make irrevocable the Release or the foregoing ten
(10) day period begins in one taxable year and ends in a second taxable year,
such delivery of shares of Common Stock to the Grantee shall not be made until
the second taxable year.


c.           For purposes of this Agreement, the following terms shall have the
meanings set forth below:
 
i.           “Cause” shall have the meaning set forth in the Executive
Employment Agreement, by and between the Grantee and the Company, with an
effective date of September 28, 2012 (the “Employment Agreement”).


ii.           “Change in Control” shall have the meaning set forth in the
Alliqua, Inc. 2011 Long-Term Incentive Plan.


iii.           “Good Reason” shall have the meaning set forth in the Employment
Agreement.


iv.           “Publicly Traded” shall mean that the shares of Common Stock are
(A) subjecting the Company to the registration and periodic reporting
requirements of Sections 12(g) or 15(d) of the Securities Exchange Act of 1934,
as amended, and (B) listed on an established national securities exchange,
quoted on an automated quotation system, or quoted by the OTC Bulletin Board
operated by the Financial Industry Regulation Authority, Inc. or the OTC Markets
Group Inc.


v.           “Release” shall have the meaning set forth in the Employment
Agreement.


3. Forfeiture of Awarded Units.  Awarded Units that are not vested in accordance
with Section 2 above shall be forfeited on the earlier of the date of the
Grantee’s termination of service or the third (3rd) anniversary of the Date of
Grant.  Upon forfeiture, all of the Grantee’s rights with respect to the
forfeited Awarded Units shall cease and terminate, without any further
obligations on the part of the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 


4. Who May Receive Shares.  During the lifetime of the Grantee, the Common Stock
received upon conversion of any Awarded Units may only be received by the
Grantee or his legal representative.  If the Grantee dies prior to the date his
Awarded Units are converted into shares of Common Stock as described in Section
2 above, the Common Stock relating to such converted Awarded Units may be
received by any individual who is entitled to receive the property of the
Grantee pursuant to the applicable laws of descent and distribution.


5. No Fractional Shares.  Awarded Units may be converted only with respect to
full shares, and no fractional share of Common Stock shall be issued.


6. Nonassignability.  The Awarded Units are not assignable or transferable by
the Grantee except by will or by the laws of descent and distribution.


7. Rights as Shareholder.  The Grantee will have no rights as a shareholder with
respect to any shares covered by the Awarded Units until the issuance of a
certificate or certificates to the Grantee or the registration of such shares in
the Grantee’s name for the shares of Common Stock.  The Awarded Units shall be
subject to the terms and conditions of this Agreement.  Except as otherwise
provided in Section 8 hereof, no adjustment shall be made for dividends or other
rights for which the record date is prior to the issuance of such certificate or
certificates.  The Grantee, by his or her execution of this Agreement, agrees to
execute any documents requested by the Company in connection with the issuance
of the shares of Common Stock.


8. Adjustments and Related Matters.  In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split, rights
offering, reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the fair value of the Awarded Units, then the
Company shall make adjustments so that the fair value of the Awarded Units
immediately after the transaction or event is equal to the fair value of the
Awarded Units immediately prior to the transaction or event.  The Company shall
determine the specific adjustments to be made under this Section 8, and its
determination shall be conclusive.  Notwithstanding anything herein to the
contrary, no such adjustment shall be made or authorized to the extent that such
adjustment would cause the Awarded Units or this Agreement to violate Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).  Such
adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject.  Upon the occurrence of any such adjustment, the Company shall provide
notice to the Grantee of its computation of such adjustment which shall be
conclusive and shall be binding upon the Grantee.


9. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


10. The Grantee’s Representations.  Notwithstanding any of the provisions
hereof, the Grantee hereby agrees that the Company will not be obligated to
issue any shares of Common Stock to the Grantee hereunder, if the issuance of
such shares shall constitute a violation by the Grantee or the Company of any
provision of any law or regulation of any governmental authority.  Any
determination in this connection by the Company shall be final, binding, and
conclusive.  The obligations of the Company and the rights of the Grantee are
subject to all applicable laws, rules, and regulations.
 
 
- 3 -

--------------------------------------------------------------------------------

 


11. Investment Representation.  Notwithstanding anything herein to the contrary,
the Grantee hereby represents and warrants to the Company, that:


a.           The Common Stock that will be received upon the conversion of any
Awarded Units are acquired for investment purposes only for the Grantee’s own
account and not with a view to or in connection with any distribution, re-offer,
resale or other disposition not in compliance with the Securities Act of 1933
(the “Securities Act”) and applicable state securities laws;


b.           The Grantee, alone or together with the Grantee’s representatives,
possesses such expertise, knowledge and sophistication in financial and business
matters generally, and in the type of transactions in which the Company proposes
to engage in particular, that the Grantee is capable of evaluating the merits
and economic risks of acquiring Common Stock upon the conversion of the Awarded
Units and holding such Common Stock;


c.           The Grantee has had access to all of the information with respect
to the Common Stock underlying the Awarded Units that the Grantee deems
necessary to make a complete evaluation thereof, and has had the opportunity to
question the Company concerning the Awarded Units;


d.           The decision of the Grantee to acquire the Common Stock upon the
conversion of the Awarded Units for investment has been based solely upon the
evaluation made by the Grantee;


e.           The Grantee understand that the Common Stock underlying the Awarded
Units constitutes “restricted securities” under the Securities Act and has not
been registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Grantee’s investment intent as expressed herein.  The Grantee
further understands that the Common Stock underlying the Awarded Units must be
held indefinitely unless it is subsequently registered under the Securities Act
or an exemption from such registration is available;


f.           The Grantee acknowledges and understands that the Company is under
no obligation to register the Common Stock underlying the Awarded Units and that
the certificates evidencing such Common Stock will be imprinted with a legend
which prohibits the transfer of such Common Stock unless it is registered or
such registration is not required in the opinion of counsel satisfactory to the
Company and any other legend required under applicable state securities laws;
and


g.           The Grantee is an “accredited investor,” as such term is defined in
Section 501 of Regulation D promulgated under the Securities Act.


12. Grantee’s Acknowledgments.  The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Company, upon any
questions arising under this Agreement.


13. Law Governing.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Florida (excluding any conflict of
laws rule or principle of Florida law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).
 
 
- 4 -

--------------------------------------------------------------------------------

 


14. No Right to Continue Service or Employment.  Nothing herein shall be
construed to confer upon the Grantee the right to continue in the employ or to
provide services to the Company or any subsidiary, whether as an employee or as
a contractor or as an outside director, or interfere with or restrict in any way
the right of the Company or any subsidiary to discharge the Grantee at any time.


15. Legal Construction.  In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


16. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Grantee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.


17. Entire Agreement.  This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitutes the sole and only
agreements between the parties with respect to the said subject matter,
including the Employment Agreement.  All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement and that any agreement, statement or promise that is
not contained in this Agreement shall not be valid or binding or of any force or
effect.


18. Parties Bound.  The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.


19. Modification.  No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties.


20. Headings.  The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


21. Gender and Number.  Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
 
 
- 5 -

--------------------------------------------------------------------------------

 


22. Notice.  Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Grantee, as the case may be, at the addresses set forth below, or at such other
addresses as they have theretofore specified by written notice delivered in
accordance herewith:


a.            Notice to the Company shall be addressed and delivered as follows:


Alliqua, Inc.
850 Third Avenue, Suite 1801
New York, NY 10022
Attn: President
Facsimile: (646) 218-1401
 
b.            Notice to the Grantee shall be addressed and delivered as set
forth on the signature page.


23. Code Section 409A; Six Month Delay.  This Agreement is intended to be
interpreted and applied so that the benefits set forth herein shall either be
exempt from the requirements of Section 409A of the Code, or shall comply with
the requirements of Section 409A of the Code, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Section 409A of the Code.  Notwithstanding anything herein to
the contrary, in the case of a distribution of shares of Common Stock on account
of any termination of service other than death, if the Grantee is a “specified
employee” as defined in Section 1.409A-1(i) of the Final Treasury Regulations
under Code Section 409A, to the extent required under Code Section 409A, the
distribution of such shares on behalf of the Grantee shall not occur until the
date which is six (6) months following the date of the Grantee’s termination of
service (or, if earlier, the date of death of the Grantee).


24. Tax Requirements.  The Grantee is hereby advised to consult immediately with
his own tax advisor regarding the tax consequences of this Agreement.  The
Company or, if applicable, any subsidiary (for purposes of this Section 24, the
term “Company” shall be deemed to include any applicable subsidiary) shall have
the right to deduct from all amounts paid in cash or other form, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Agreement.  The Company may, in its sole discretion and prior to the date
of conversion, also require the Grantee receiving shares of Common Stock upon
conversion of Awarded Units to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Grantee’s income arising
with respect to this award.  Such payments shall be required to be made when
requested by the Company and may be required to be made prior to the delivery of
any certificate representing shares of Common Stock.  Such payment may be made
(i) by the delivery of cash to the Company in an amount that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Grantee to the Company of shares of Common Stock that the Grantee has not
acquired from the Company within six (6) months prior to the date of exercise,
which shares so delivered have an aggregate fair market value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company’s withholding of a number of shares to be
delivered upon the conversion of the Awarded Units, which shares so withheld
have an aggregate fair market value that equals (but does not exceed) the
required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii).  The Company may, in its sole discretion, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Grantee.


* * * * * * * *


[Remainder of Page Intentionally Left Blank
Signature Page Follows.]
 
 
- 6 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.
 
 

  COMPANY:          
ALLIQUA, INC.
              By: /s/ Richard Rosenblum   Name:  Richard Rosenblum   Title:
Co-Executive Chairman              
GRANTEE:
              /s/ James Sapirstein    Signature       Name: James Sapirstein  
Address:              





- 7 -

--------------------------------------------------------------------------------